Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over computerbasics “Basic Excel Formulas - Add, Subtract, Divide, Multiply” 2013, https://www.youtube.com/watch?v=1naiWCWfSt4&t=296s in view of Chan US 20140136939 A1.

Regarding claim 1, computerbasics teaches:
1. A method comprising: selecting a spreadsheet cell based on input received from a user input device, wherein the spreadsheet cell in a spreadsheet comprises a text expression (4:36 user selects cells and 3 different color boxes appear); 


    PNG
    media_image1.png
    900
    1361
    media_image1.png
    Greyscale







(4:36 parsing means analyze into parts, user selects cell L2 it is analyzed and separated into three elements E2, I2 and K2 which are added together); 




mapping the first syntactic element, using the logic subsystem, to a first two-dimensional (2D) element ([4:36] E2 produces a blue box around E2); and 



displaying the first 2D element in a graphical user interface via a display subsystem ( [3:36] E2 produces a blue box around E2).


Computer Basics does not appear to teach:
converting the first syntactic element to the first 2D element

wherein the graphical user interface is different from the spreadsheet.

However Chan teaches:
converting the first syntactic element to the first 2D element

wherein the graphical user interface is different from the spreadsheet (Fig. 3A-3b [0024-0032] teaches of a vector view control that converts objects of a cell to a certain object).


    PNG
    media_image2.png
    816
    615
    media_image2.png
    Greyscale




Regarding claim 2 Computerbasics teaches:
2. The method of claim 1, the method further comprising: 


parsing the text expression, using the logic subsystem, into a second syntactic element ([4:36] IS analyzed in part from the expression in the L2 square); 


mapping the second syntactic element, using the logic subsystem, to a second 2D element ([4:36] green box); and 


displaying the second 2D element via the graphical user interface on the display subsystem (([4:36] green box)), wherein a first 2D configuration of the first 2D element and the second 2D element within the graphical user interface is based on a first syntactic relationship between the first syntactic element and the second syntactic element ([4:36] the relationship is they are part of an equation for L2).  


Regarding claim 3, Computerbasics doesn’t teach of using different shapes however Chen teaches:
. (Fig. 3A-3b [0024-0032] teaches of a vector view control that converts objects of a cell to a certain object).


    PNG
    media_image2.png
    816
    615
    media_image2.png
    Greyscale




Regarding claim 4, Computerbasics teaches:
4. The method of claim 2, wherein the first syntactic element is distinct from the second syntactic element, and wherein a first color of the first 2D element is distinct from a second color of the second 2D element ([4:36] blue box is different from green boxes).  


Regarding claim 5, Computerbasics teaches:
5. The method of claim 2, the method further comprising: selecting a third 2D element, based on input received from the user input device, from a pre-defined library of 2D elements stored in non-transitory memory ([4:36] excel uses boxes), wherein the pre-defined library of 2D elements comprises a plurality of pre-defined 2D elements ([3:36] different color boxes uses boxes), each of the plurality of pre-defined 2D elements corresponding to one or more syntactic elements ([4:36] different cells of a table); and 


displaying the third 2D element via the graphical user interface on the display subsystem ([4:36] purple cell displayed).  


Regarding claim 6, Computerbasics teaches:
6. The method of claim 5, wherein the plurality of pre-defined 2D elements comprise a 2D element corresponding to one of a function ([4:36] mathematical function of a cell), a mathematical operator, a range of spreadsheet cells, a mathematical comparison, and a numerical value.  



Regarding claim 7, Computerbasics teaches:
7. The method of claim 2, the method further comprising: selecting the first 2D element based on input received from the user input device ([4:36] different color boxes highlight cells based on user input, here a user types =E2 + I2 + K2 and different color boxes appear to highlight the cells E2, I2 and K2 respectively); 


moving the first 2D element, based on input received from the user input device, from a first position to a second position relative to the second 2D element to form a second 2D configuration, wherein the second 2D configuration corresponds to a second syntactic relationship between the first syntactic element and the second syntactic element ([4:56] the equation changes in excel to different cells as it goes down, 3:36 teaches of a user selecting the formula for each cell and it highlights).  



    PNG
    media_image3.png
    918
    1361
    media_image3.png
    Greyscale




Regarding claim 8, Computerbasics teaches:

8. The method of claim 7, the method further comprising: mapping, using the logic subsystem, the second 2D configuration to an updated text expression; exporting the updated text expression, using the logic subsystem, into the one or more spreadsheet cells; and transmitting the updated text expression, via a communication subsystem, from a first computing system to a second computing system ([4:56] the equation changes in excel to different cells as it goes down, 3:36 teaches of a user selecting the formula for each cell and it highlights).  






Regarding claim 9, Computerbasics teaches:
9. A method comprising: selecting a first two-dimensional (2D) element in a graphical user interface based on input received from a user input device ([4:36]); 



selecting a second 2D element in the graphical user interface based on input received from the user input device; positioning the first 2D element relative to the second 2D element, via the user input device, to form a first 2D configuration ([4:36] I.e. user enters another cell, the two rectangles adjacent to eachother); 



selecting one or more spreadsheet cells using the user input device, wherein the second 2D element is a mathematical operator or function ([4:36] I.e. user enters another cell, the two rectangles adjacent to eachother teaches of mathematical operators); 

    PNG
    media_image1.png
    900
    1361
    media_image1.png
    Greyscale


positioning the first 2D element relative to the second 2D element, via the user input device, to form a first 2D configuration, wherein the first 2D configuration represents a syntactic relationship between the first 2D element and the second 2D element ([4:36] green box) ;
selecting one or more spreadsheet cells using the user input device ([4:36] by user typing in codes of cells);


mapping the first 2D configuration, via a logic subsystem, to a text expression ([4:36] I.e. second cell expression) and 

exporting the text expression, via the logic subsystem, to the one or more spreadsheet cells ([4:36] highlights another cell).  

The cited art does not appear to teach:
wherein the spreadsheet and the graphical user interface are different. (Fig. 3A-3b [0024-0032] teaches of a vector view control that converts objects of a cell to a certain object).


    PNG
    media_image2.png
    816
    615
    media_image2.png
    Greyscale





Regarding claim 10, Computerbasics teaches:
10. The method of claim 9, wherein selecting the first 2D element comprises selecting one of a plurality of pre-defined 2D elements from a pre-defined library via the user input device ([4:36] different color cells).  


Regarding claim 11, Computerbasics teaches:
11. The method of claim 9, wherein selecting the first 2D element comprises selecting a user customized 2D element, wherein the user customized 2D element is stored in a library of pre- defined 2D elements ([4:36] different color cells).  


Regarding claim 12, Computerbasics teaches:
12. The method of claim 9, wherein the first 2D configuration corresponds to a syntactic relationship between the first 2D element and the second 2D element ([4:36] between different cells an equation).  


Regarding claim 13, Computerbasics teaches:
13. The method of claim 12, wherein the syntactic relationship is a mathematical relationship between the second 2D element and the first 2D element ([4:36] mathematical addition).  



Regarding claim 14, Computerbasics teaches:
([3:36] mathematical addition), a logical comparison, and a data field.  



Regarding claim 15, Computerbasics teaches:
15. The method of claim 9, the method further comprising: responding to a user selection of the one or more spreadsheet cells by mapping the text expression back to the first 2D configuration using the logic subsystem (by input from a user into a selected cell); 

selecting a third 2D element using the user input device (by input from a user into a selected cell); 

positioning the third 2D element relative to the first 2D element and the second 2D element, using the user input device, to form a second 2D configuration (by input from a user into a selected cell); 

mapping the second 2D configuration, using the logic subsystem, to an updated text expression ([4:36] mapped to an updated expression); 

exporting the updated text expression to the one or more spreadsheet cells; and  Page 84 of 88Docket No. ETS 18301 transmitting the updated text expression from a first computing system to a second computing system, using a communication subsystem ([4:36] calculates a new value after the equation is entered).  


Regarding claim 16, claim 16 similar claim 1 and rejected for similar reasons.

Regarding claim 17, Computerbasics teaches:
17. The computing system of claim 16, wherein the non-transitory memory further comprises a library of pre-defined 2D elements mapping to a plurality of syntactic elements.  ([4:36] calculates a new value after the equation is entered)


Regarding claim 18, computerbasics teaches:
18. The computing system of claim 16, wherein the instructions, when executed by the logic subsystem, further cause the logic subsystem to: receive a selection of a second 2D configuration via the user input device; receive a selection of a region of spreadsheet cells of the spreadsheet via the user input device, wherein the region of spreadsheet cells comprise a plurality of text expressions; compare the plurality of text expressions with the second 2D configuration; and respond to a text expression of a spreadsheet cell of the region of spreadsheet cells matching the second 2D configuration by: highlighting the spreadsheet cell; and displaying the highlighted spreadsheet cell via the display subsystem ([3:36] calculates a new value after the equation is entered).  
Regarding claim 19, Computerbasics teaches:
19. The computing system of claim 16, wherein the computing system is a first computing system, and wherein the first computing system is communicatively coupled to a second computing system via the communication subsystem, and wherein the instructions, when executed by the logic subsystem, further cause the logic subsystem to: display the spreadsheet via the second computing system; 

receive a selection from the second computing system of the one or more spreadsheet cells comprising the first text expression; convert the first text expression into the first 2D configuration; and display the first 2D configuration via the second computing system ([3:36] calculates a new value after the equation is entered).  


Regarding claim 20, Computerbasics teaches:
20. The first computing system of claim 19, wherein the instructions, when executed by the logic subsystem, further cause the logic subsystem to: modify a position of the one or more 2D elements to transform the first 2D configuration into a second 2D configuration based on input from the second computing system; convert the second 2D configuration into a second text expression; update the one or more spreadsheet cells with the second text expression; display the second text expression via both the first computing system and the second computing system ([3:36] calculates a new value after the equation is entered).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Norris whose telephone number is (571)272-0603. The examiner can normally be reached on Monday-Friday, 7am-4.30pm Monday through Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BENJAMIN NORRIS/
Examiner, Art Unit 2177

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177